                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   ANTHONY BOUYER, an              Case No. 2:20-cv-11460-JFW (PVCx)
13   individual,
14                                       ORDER DISMISSAL WITH
          Plaintiff,                     PREJUDICE
15
     v.
16

17   NATIONAL CREDIT TENANT
     INVESTMENTS, LLC, a
18   California limited liability
19   company; and DOES 1-10,
     inclusive,
20

21        Defendants.
22

23

24

25

26

27
                                     1
28
                        ORDER DISMISSAL WITH PREJUDICE
